BRITT, Judge.
By his first assignment of error defendant contends that the trial court’s refusal to continue the case was a denial of due process under the Fourteenth Amendment of the Constitution of the United States. We do not agree with this contention. A motion for continuance is ordinarily addressed to the sound discretion of the trial court and therefore is generally not subject to judicial review absent a showing of gross abuse of discretion. State v. Hewett, 270 N.C. 348, 154 S.E. 2d 476 (1967) ; State v. Ferebee, 266 N.C. 606, 146 S.E. 2d 666 (1966). The trial court in exercising its discretion in this case was presented only with the unsupported statement of defendant, with no affidavit submitted in support of the motion. No abuse of discretion appears. Defendant’s contention that this denial violated his constitutional rights has no merit. In State v. Green, 8 N.C. App. 234, 174 S.E. 2d 8, 277 N.C. 188, 176 S.E. 2d 756 (1970), it was held that a charge of willful failure to support illegitimate children is not a serious misdemeanor requiring the appointment of counsel or an intelligent waiver thereof under the Sixth and Fourteenth Amendments to the United States Constitution. Defendant’s first assignment of error is overruled.
*628Defendant next contends that the warrant under which he was charged was fatally defective. The warrant sufficiently charges the crime with reference to and in the language of the appropriate statute, averring all the essential elements of the crime which is a requirement for its validity. State v. Riera, 276 N.C. 361, 172 S.E. 2d 535 (1970). Although surplus words are used in the warrant, it still sets forth the necessary language of the statute in substance and hence we hold it is not defective.
Finally, defendant contends that the guilty plea tendered by him was invalid for the reason that it was not freely and voluntarily given. The record reveals that defendant entered a plea of guilty in open court, that defendant signed the transcript of plea, and that the court made an adjudication that the plea was freely, understandingly and voluntarily made, all in compliance with the procedure approved in State v. Harris, 12 N.C. App. 570, 183 S.E. 2d 863 (1971). The acceptance of a defendant’s guilty plea will not be disturbed on appeal where it appears that the trial judge made careful inquiry of the accused as to the voluntariness of his plea, and there is ample evidence to support the judge’s finding that the defendant freely, understandingly and voluntarily pleaded guilty to the charges. State v. Hunter, 279 N.C. 498, 183 S.E. 2d 665 (1971). Defendant’s contention has no merit and the assignment of error is overruled.
For the reasons stated, the judgment of the trial court is
Affirmed.
Judges Brock and Vaughn concur.